Citation Nr: 1422950	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-37 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a dermatological disorder, inclusive of basal cell carcinoma, to include as being secondary to the appellant's service-connected type II diabetes mellitus, and if so, whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Army from July 1967 to April 1970.  

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of October 2008 of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Following the perfection of his appeal, the appellant proffered testimony in Phoenix in March 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Although the RO has considered the claim on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must address the question of new and material evidence in the first instance because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.   Hickson v. West, 11 Vet. App. 374, 377 (1998).  As such, the issue on the front page of this action has been changed to reflect case law in that the Board must first make a determination as to whether new and material evidence has been received, and if so, whether service connection may be granted.

The issue of entitlement to service connection for a skin disorder has been reopened and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  In a May 2007 rating action, the agency of original jurisdiction denied service connection for skin cancer.  The RO notified the appellant of that action but he did not appeal that determination.  As such, that determination became final.

2.  The evidence received since the May 2007 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for a dermatological disorder, inclusive of basal cell carcinoma, to include as being secondary to the appellant's service-connected type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The May 2007 RO decision that denied the appellant's claim for entitlement to service connection for skin cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim for entitlement to service connection for skin cancer, to include as being secondary to or aggravated by the appellant's service-connected type II diabetes mellitus, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the appellant's claim for service connection benefits.  There is no need for further notice or assistance to aid the appellant in substantiating this aspect of his claim.

B.  New and Material Evidence

The appellant's claim for entitlement to service connection for a skin disability has been the subject of an adverse prior final decision by the agency of original jurisdiction (AOJ), i.e., the RO.  As a result, the claim may now be considered on the merits only if new and material evidence has been received since the last Board adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers; "material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A review of the claims folder reveals that in November 2006, the appellant filed a claim for VA compensation benefits for carcinoma of the skin.  The RO reviewed the appellant's service medical treatment records along with his private medical records and concluded that service connection could not be granted.  The RO noted that the appellant had not been treated for cancer while in service.  The RO acknowledged that the appellant had been service connected for diabetes mellitus but further concluded that the skin cancer was not related to the diabetes disorder.  As such, because there was no medical evidence that would support the appellant's assertions, the RO concluded that the evidence did not support the appellant's hypothesis.  The RO then issued a rating action in May 2007 that informed the appellant of this conclusion.  The appellant was notified of this decision but he did not file an appeal to the Board nor did he request reconsideration of the RO's action; therefore, it became final. 

When the RO denied the appellant's claim, it based its decision on the appellant's statements, the appellant's service medical treatment records, and his application for benefits.  Since then, the appellant has submitted additional documents and has provided testimony before the Board.  Also included now in the claims folder are post-service medical records and various treatises that suggest that there is a relationship between diabetes and skin carcinomas.  It is this new evidence that suggests that he now suffers from a cancer of the skin that might be related to or aggravated by his service-connected type II diabetes mellitus..

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the May 2007 rating decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the appellant's previously diagnosed skin cancer may be the product of or aggravated by his service-connected type II diabetes mellitus.  This evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  It raises a reasonable possibility of substantiating the claim; see Shade, (holding evidence would raise a reasonable possibility of substantiating the claim if it triggered the duty to provide an examination; this would be analogous to the duty to re-determine the appellant's service).

Hence, this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the appellant's claim is reopened. 


ORDER

As new and material has been received, the appellant's petition to reopen the claim for entitlement to service connection for a dermatological disorder, inclusive of basal cell carcinoma, secondary to the appellant's service-connected type II diabetes mellitus, is granted.   

REMAND

The appellant has come before the VA asking that service connection be granted for a dermatological disorder - basal cell carcinoma.  The appellant has written and provided testimony before the Board in which he contends that his service-connected type II diabetes mellitus has led to development of his skin cancers.  He has proffered medical journal articles to support his assertions in that these articles have hypothesized that an individual's diabetes may predispose them to develop other skin conditions including basal cell carcinoma.  The appellant has averred that these articles, along with statements that have been told to him by various medical professionals, support his claim for benefits.  Nevertheless, despite the appellant's assertions, there is a lack of medical evidence that specifically addresses this issue or malady.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  This duty includes the ordering and accomplishment of a medical examination of the appellant in order to confirm the presence of the claimed disorder and to also discover the etiology of purported service-related disorder.  It is the conclusion of the Board that because there appears to be a lack of evidence as to whether the appellant's skin cancer was related somehow to his diabetes, the claim should be returned to the AMC so that additional development may occur.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records from January 2005 to the present should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment for skin cancer since January 2005, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Of particular interest are any records from 2007 to the present that may have been produced by Doctor T. T. Magne, of Glendale, Arizona.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  The AMC should then arrange for a review of the appellant's complete claims file by a medical board composed of an internist, dermatologist, and oncologist.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the reviewers.  The reviewers' report should consider all findings necessary to evaluate the claim and the reviewers are asked to indicate that they have reviewed the claims folder.  

The purpose of this review is to obtain an etiological opinion concerning the appellant's basal cell carcinoma.  The medical board should provide a detailed analysis as to the etiology of the disorder.  It is requested that the medical board express an opinion as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein, or whether the appellant's service-connected type II diabetes mellitus has aggravated his skin disorder.  In the report, the reviewers must specifically discuss the appellant's contentions and assertions, along with the hypotheses provided in the medical treatises proffered by the appellant.  

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not"(meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The medical board must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The medical board should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the medical board must provide an explanation for the basis of that determination, for example, do the reviewers lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion and/or the additional testing should be accomplished.  If the medical board cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical board must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to all conclusions.  In the report, the reviewers again must specifically discuss the appellant's contentions and assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the reviewers conclude that the appellant's claimed disorder is not service-related or not secondary to or aggravated by a service-connected disorder, the medical board must explain in detail the reasoning behind this determination.  

The results must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of review.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


